Title: To George Washington from Elias Boudinot, 29 January 1783
From: Boudinot, Elias
To: Washington, George


                        
                            My dear General,
                            Philadelphia 29th January 1783
                        
                        The unexpected and melancholy news of the death of the late Major General Lord Stirling, contained in your
                            Excellency’s letter of the 20th instant, was laid before Congress immediately on the receipt.
                        The special services rendered to his Country by that Nobleman, from the very earliest period of the present
                            war to the day of his death, has not only rendered his memory, in the highest degree, respectable to Congress, but has
                            entitled him to the warmest approbation of his Country.
                        Congress accordingly regret this loss, not only as a valuable character in the Army, possessed of great
                            bravery, perseverance and extraordinary military talents, but as a very important Citizen of the United States—They
                            Sincerely condole with your Excellency and the Army on this sorrowful occasion.
                        I am instructed to make this communication to your Excellency by the particular orders of Congress, whose
                            sense of the great merit of this Officer, will be best understood by the copy of their resolution for this purpose, which
                            I do myself the honor to enclose.
                        Congress approve of the circumspection with which your Excellency has managed the business relative to
                            Vermont and hope it will yet be carried into execution, altho’ there is great reason to believe, from the circumstances
                            being now known to some of the Eastern States, that it may be prevented.
                        The honorable Gentleman alluded to in the report of Capt. McComber, has declared, upon his honor, that he has
                            not wrote a single word, directly or indirectly, to any person or persons in Vermont, or elsewhere, on the subject alluded
                            to, and therefore begs that Capt. McComber may be desired to give the most particular information, as he is greatly
                            concerned that he should be suspected of any unfair practice on the occasion.
                        I have the honor to enclose a letter for your Excellency, from the honorable Mr Jefferson, who left this on
                            his way to Europe a few days since.
                        Mrs Boudinot and Miss Susan join me in most affectionate compliments to Mrs Washington. I have the honor to
                            be Dr Sir, with the most sincere respect, Your Excellency’s Most obedt & very humb. Servt
                        
                            Elias Boudinot
                        
                    